THOMAS, J.
There are but two questions sought to be raised by the record. The first grows out of an objection and exception to evidence offered by the state tending to show that the defendant evaded or attempted to evade arrest; and the second, out of an exception and objection to certain remarks made by the solicitor in the argument of the case.
There is no merit in the first contention, as pointed out in the following authorities: Bowles v. State, 58 Ala. 335; Sylvester v. State, 72 Ala. 206; Ross v. State, 74 Ala. 533; Elmore v. State, 98 Ala. 13, 13 South. 427; White v. State, 111 Ala. 92, 21 South. 330.
With respect to the second, it need only be said that there was no motion to exclude the remarks of the solicitor that were objected to. — Birmingham Ry., L. & P. Co. v. Gonzalez, 183 Ala. 273, 61 South. 81, 84.
We find no error in the record, and the judgment of conviction is affirmed.
Affirmed.